- tax_exempt_and_government_entities_division u i l rk kikrkkr rikki keir era hierkkarerkerik er errare here ark rak eker eiriee legend department of the treasury internal_revenue_service washington d c nov se tel mh te taxpayer a srr eee ira x me iii h rr company c her rrrrer eker rra karar amount d amount e ere re er ereakrakhrer - rrrrra aker rk re rrr account h eere r rarer arerr kirk bank b rarer er dear kekkkekekerekrrrrerere the following facts and representations have been submitted under penalties of perjury in support of your request this is in response to your letter dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ taxpayer a who i sec_67 years old maintained an individual_retirement_arrangement ira x with company c on date taxpayer a withdrew amount d from ira x an amount he asserts that he intended to roll over to an ira at bank b documentation submitted by taxpayer a indicates that on date amount d including other funds was used to purchase a certificate of deposit account h at bank b taxpayer a asserts that he thought amount d had been pettenenneeeeeeennes rolled over to an ira by bank b and did not learn that amount d had not been rolled over to an ira until he received notification from the internal_revenue_service in date indicating that he had failed to include amount d in his gross_income for the tax_year taxpayer a further states that he relied on bank b to invest amount d in a manner that would not cause tax consequences and assumed that bank b understood his intent to roll over amount d to an ira taxpayer a further states that he did not report the distribution in his gross_income for tax_year because he assumed that amount d had been rolled over taxpayer a asserts that amount d continues to be invested in account h and that he has not withdrawn or otherwise used amount d since it has been invested in account h based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at the time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 sutetueneertuennense from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information submitted in this case indicates that taxpayer a received a distribution from ira x on date documentation submitted with this request indicates that on date taxpayer a purchased a certificate of deposit with amount d at bank b taxpayer a asserts that he relied on bank b to invest amount d in a tax-deferred account and assumed that bank b understood his intent to make a tax-free_rollover of amount d to an ira taxpayer a further asserts that he assumed that bank b had rolled amount d over to an ira and was unaware that amount d was not invested in an ira until he received notification from the service in date indicating that he had failed to include amount d in his gross_income for tax_year taxpayer a asserts that he has not withdrawn or otherwise used amount d since it has been invested in account h taxpayer a filed his request for a waiver of the 60-day rollover period shortly after discovering that amount d had not been rolled over to an ira within days therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer is granted a period of days from the date of this ruling to contribute amount d to an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d will be considered rollover_contribution within the meaning of sec_408 of the code a seeecentinentitesit documentation submitted with this request for a waiver of the 60-day rollover period indicates that taxpayer a combined other funds with amount d when he purchased the certificate of deposit at bank b on date this ruling only extends to the amount d the amount distributed from ira x on date this ruling does not authorize the rollover of amounts that are required to be distributed to taxpayer a by sec_401 of the code this ruling assumes that ira x satisfies the qualification requirements of code sec_408 at all times relevant to this transaction no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions concerning this ruling please contact ere eere ree eeerererekereres set ebd ra td sincerely yours igned jotce b nuts joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice
